DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, received 06 July 2022, is reviewed and entered. Claims 1, 16, 19 are amended, claims 8 and 24 are canceled, claims 26 and 27 are added, and claims 19-22 are previously withdrawn, leaving claims 1-7, 9-23, and 25-27 pending with claims 1-7, 9-18, 23, and 25-27 presented for examination. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Browd discloses a plurality of intermediary layers 111; however, the intermediary layers 111 do not have a disengaging layer therebetween.
In an attempt to discuss allowable claim language, Examiner left voicemail messages for attorney Margie B. Aoki on 12/1/2022 and 12/2/2022 but the messages were not returned.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-18, 23, and 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-18, 23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the recitation “the first surface” in line 7, because it cannot be determined if this is referencing the first surface in line 4 or the first surface in line 6.
Claim 1 is rendered indefinite by the recitation “a first surface” in line 9, because it is not clear if it is the fourth layer or the plurality of fourth layer portions that has the first surface.
Claim 1 is rendered indefinite by the recitation “the first surface” in line 11, because it is not clear if this is referencing the first surface in line 4, line 6, or line 8.
Claim 1 is rendered indefinite by the recitation “being configured to contact” because it is not clear which feature is configured to contact, the first surface, the second surface, or the fourth layer portions?
Claims 1 and 27 are rendered indefinite by the recitation “the area of the body-facing surface,” because it is not clear if the body-facing surface is a functional or structural recitation. Each claim clearly introduces the body-facing surface as a functional recitation (“couplable to a body-facing surface”); however, the recitation “wherein an area of the modular disengaging system is smaller than the area of the body- facing surface” appears to be structurally reciting the body-facing surface, rendering it unclear how the body-facing surface should be treated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732